+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
This application is in condition for allowance except for the presence of claim 36 directed to a non-elected species without traverse.  Accordingly, claim 36 has been cancelled.
Allowable Subject Matter
Claims 19–35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Foerster et al., US 2011/0296999 A1 (“Foerster”) is considered to be the closest art. 
Regarding Claim 19:
Foerster discloses a filter assembly (i.e., compressed air filter 1). Foerster Fig. 1, [0082].   The filter assembly 1 comprises a housing (i.e., filter housing 2). Id. at Fig. 1, [0082]– [0083]. The housing 2 comprises a housing inlet (i.e., intake channel 9) adapted to be fluidly connected to a compressed gas outlet (i.e., the corresponding connection that connects intake channel 9 for the compressed air to be cleaned). Id. at Fig. 4.4, [0082]. Foerster also discloses a filter cartridge (i.e., filter element 5) for separating a liquid (i.e., foreign bodies) from compressed gas (i.e., compressed air). Id. at Fig. 1, [0082]– [0083]. The filter cartridge 5 is provided within the housing 2. Id. at Fig. 1, [0083]. Foerster also discloses a filter element (i.e., filter medium 8) provided between a top cap (i.e., element lower portion 6) and a bottom cap (i.e., the element upper portion 7) which are also part of the filter cartridge 5. Id. at Fig. 1, [0083]. The bottom cap 7 comprises the filter inlet 9. Id. at Fig. 1, [0085]. The top cap 6 and the bottom cap 7 form a circular or predominantly circular guiding system for mounting the filter element 8. Id. at Fig. 2.2, [0090]. The bottom cap 7 further includes a first part configured to receive the filter element (i.e., see annotated Fig. 2.6) and a second part (i.e., see annotated Fig. 2.6) connected to a mating surface (i.e., the part of housing 2 that connects with the second part of bottom cap 7, including structure from housing upper portion 2 and structure from housing cap 4) characterized in that the second part comprises a first section and a second section (see annotated Fig. 2.3). Id. at Fig. 2.3. The first section has another shape than the second section (i.e., first section is more arc shaped and second section is more straight line shaped), such that the bottom cap cannot rotate (i.e., rotation prevention) in relation to the mating surface. Id. at Fig. 2.3, [0095]. The bottom cap 7 comprises a self-aligning unit (i.e., resilient tongues 27). Id. at Fig. 3.2, [0108]. The self-aligning unit 27 is positioned between a rim (i.e., groove 45) which is part of the second part and the outer contour (i.e., delimiting rib 17) of the bottom cap 7. Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The rim 45 has a height HC (i.e., the distance between the delimiting rib 17 and the top of groove 45). Id. at Figs. 2.2 and 3.2, [0088] and [0090]. The first section and the second section are part of the rim 45 as shown in the figure. Id. at Fig. 2.1. Foerster also discloses that the housing cap 4 is provided with a corresponding shape (i.e., inner thread 21) of the self-aligning unit 27. Id. at Fig. 3.5, [0108]. 

    PNG
    media_image1.png
    518
    623
    media_image1.png
    Greyscale


                 
    PNG
    media_image2.png
    518
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    603
    media_image3.png
    Greyscale


However, Foerster does not disclose the limitation of that the self-aligning unit 27 including at least one protrusion projecting from a surface of the second part and being parallel to the rim 45. 
Claims 20–30 and 35 are allowable as they depend on claim 19. 
Claim 31 is allowable over Foerster for a similar reason as stated in claim 19 because Foerster fails to disclose the limitation of that the self-aligning unit 27 including at least one protrusion projecting from a surface of the second part and being parallel to the rim 45. 
Claim 32 is allowable as it depends on claim 31. 
Claims 33 and 34 are allowable over Foerster for a similar reason as stated in claim 19 because Foerster fails to disclose the limitation of that the self-aligning unit 27 including at least one protrusion projecting from a surface of the second part and being parallel to the rim 45. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776